Title: From George Washington to Benjamin Franklin, 20 May 1776
From: Washington, George
To: Franklin, Benjamin

 

Dear Sir
New York May 20. 1776

I do myself the pleasure to Transmit you the Inclosed Letter, which I received yesterday with several others in the condition this is, & containing similar Intelligence—the rest I forwarded to Congress immediately on receipt. they had passed thro the hands of some of the Committees in the Eastern Governments by whom they were opened.
On the morning of the 17 Inst. with much concern and Surprize I received the melancholy account of our Troops being Obliged to raise the Siege of Quebec with the loss of their Cannon, a number of small Arms, provisions &c.
I had hoped before this misfortune, that the Troops there wou’d have maintained their posts, and on the Arrival of the two Brigades detached from hence, consisting of Ten Regiments (the last of which was at Albany under Genl Sullivan when the Account came) the Blockade bravely kept up for a long time by a handfull of men against a victorious Enemy, superior in numbers, wou’d terminate in a favourable and happy Issue, the reduction of Quebec and our consequent possession of the Important Country to which It belongs—to what cause to ascribe the sad disaster, I am at loss to determine, but hence I shall know the events of War are exceedingly doubtfull, and that Capricious fortune often blasts our most flattering hopes.
I feel this important and Interesting event, not a little heighten’d by Its casting up, just on your entrance & that of the other Honorable Commissioners in that Country—tho your presence may conduce to the public good in an essential manner, yet I am certain you must experience difficulties and embarrasments of a peculiar nature. perhaps in a little time, Things may assume a more promising appearance than the present is, and your difficulties in some degree be done away.
Wishing your Councils under the guidance of a kind providence and a tender of my respectfull Compli⟨ments⟩ to the Gentn who accompany y⟨ou,⟩ I have ⟨the honor mutilated⟩
